WILSON & PARLETT
14513 Main Street
UPPER MARLBORO, MD
20772

 

(301) 952-1311

 

 

Case 1:20-cv-02976-DKC Document 1-1 Filed 10/14/20 Page 1 of 4

IN THE CIRCUIT COURT OF MARYLAND FOR PRINCE GEORGE’S COUNTY

MYA DINH
4519 GARFIELD STREET
HYATTSVILLE, MD 20781

Plginpsrr

Case No.: CeArcad- \44'12

Pe

 

WASHINGTON METROPOLITAN AREA
TRANSIT AUTHORITY

600 5th STREET, NW

WASHINGTON, DC 20001

ee wt

So

SERVE ON:

WMATA

DEPARTMENT OF GENERAL COUNSEL
600 5th STREET, NW

WASHINGTON, DC 20001

+ ** ¥ ¥ € * ¥ ¥ FF FH € *  H F

Defendant
COMPLAINT
COMES NOW, Mya Dinh, Plaintiff, by and through Wilson &
Parlett and Ryan P. Richie, her attorneys, brings this Complaint
against Washington Metropolitan Area Transit Authority
(hereinafter referred to as “WMATA”), Defendant, and, for cause,
says:
aL That Plaintiff is an adult resident of Prince George’s
County, Maryland.
Z That Defendant, WMATA, is an interstate Compact agency
created by Chapter 869 of the Laws of Maryland, 1965. See §10-

204, Transportation Article, Maryland Code.

 
 

 

Case 1:20-cv-02976-DKC Document 1-1 Filed 10/14/20 Page 2 of 4

a That Defendant WMATA, at all times pertinent hereto,
was the owner of the Metrobus being operated by an unknown driver
and that unknown driver was operating said Metrobus with
Defendant WMATA’sS permission and consent.

4, That on or about August 22, 2017, Plaintiff was a
passenger on the Metrobus (“F8”) being operated by an unknown
driver travelling from Prince George’s Plaza towards Cheverly.

Bs Plaintiff had pressed the stop request button to exit
the Metrobus at westbound Jefferson Street at the intersection
with Baltimore Avenue. The bus stopped and Plaintiff got up,
holding onto the pole at the top of the stairs.

6s That the unknown driver, who was operating the
Metrobus in a careless and negligent manner, including, but not
limited to, failing to pay full time and attention, failing to
maintain proper control of the bus, failing to keep the bus at
a complete stop while passengers were entering and exiting, then
and there caused the Metrobus to lurch forward, throwing the
Plaintiff forward and onto the lower level of the Metrobus,

sustaining significant injuries.

 
 

 

Case 1:20-cv-02976-DKC Document 1-1 Filed 10/14/20 Page 3 of 4

COUNT I - RESPONDEAT SUPERIOR
MYA DINH v. WMATA

 

In this, the First Count of the Complaint, Plaintiff, Mya
Dinh, sues Defendant, WMATA, for its Respondeat Superior
Liability to the Plaintiff and says:

Fe That Defendant, WMATA, was the owner of the Metrobus
being operated by unknown driver.

S. That unknown driver was operating Defendant’s Metrobus
with the permission of and as an employee of Defendant, WMATA.

9. That the unknown driver was the agent, servant and/or
employee of Defendant, WMATA, and was acting within the scope of
his/her agency or employment on behalf of Defendant, WMATA, at
the time of the accident.

10. That the negligence of the unknown driver for which
Defendant, WMATA, is liable proximately caused Plaintiff to
suffer serious injuries, to suffer great mental anguish, to incur
medical expenses, to lose wages or wage-earning capacity.

11. That all of Plaintiff’s damages, past, present, and
future were, are, and will be due to, and by reason of this
Respondeat Superior liability of Defendant, WMATA, without any
negligence or want of due care on the part of the Plaintiff

contributing thereto.

 
 

 

Case 1:20-cv-02976-DKC Document 1-1 Filed 10/14/20 Page 4 of 4

WHEREFORE, Plaintiff, Mya Dinh, claims damages against

Defendant, WMATA, in an amount in excess of SEVENTY-FIVE THOUSAND

DOLLARS ($75,000.00), plus the costs of this action.

Respectfully submitted,

WILSON PARLETT

       

 

Ryah Pf Richie, RI0462

ot No 8912160073

Atterneys for Plaintiff,
Mya Dinh

14513 Main Street

Upper Marlboro, MD 20772
301-952-1311

ryan@wilsonandparlett.com

 
